Citation Nr: 1514914	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-08 353	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for mood disorder. 

2.  Entitlement to an initial rating in excess of 60 percent for urinary disorder. 

3.  Entitlement to an initial rating in excess of 30 percent for rectal incontinence. 

4.  Entitlement to a special home adaptation grant. 

5.  Entitlement to specially adapted housing. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse  


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to May 1972 and January 1973 to June 1983.  He died in August 2014.  As relevant to the captioning of the decision, the Veteran had been adjudicated incompetent in a January 2012 rating decision and, as such, his spouse was appointed as his fiduciary.  It is she who prosecuted the appeal on his behalf and, therefore, the decision has been captioned as shown on the title page. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2012, the Veteran and his spouse testified before a Decision Review Officer at the RO.  A transcript of the proceeding is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file and a Veterans Benefit Management System (VBMS) claims file associated with the Veteran's claims, which include relevant documents, including verification of his death.  

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In this case, the record reflects that the Veteran's surviving spouse has not requested substitution at this time.  However, in October 2014, she filed a VA 21-538 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child), which may be construed as a request to substitute.  The agency of original jurisdiction (AOJ) has not yet issued a determination with regard to the appellant's eligibility as a substitute claimant.  However, in Reliford v. McDonald, 13-3048 (Vet. App. March 20, 2015), it was determined that the surviving spouse may waive the opportunity to substitute.  Thus, the Board refers the matter of whether the appellant would like to substitute for the Veteran in regard to the claims listed on the title page to the AOJ for clarification.     


FINDING OF FACT

In September 2014, the Board was notified that the Veteran died in August 2014, which is confirmed by a copy of his death certificate. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Specifically, in September 2014, the Board was notified that the Veteran died in August 2014, which is confirmed by a copy of his death certificate.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.


		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


